DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-16, 21-28, 30-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 11-16 require that different diagnostic current values be sent to the fuel control valve and the resulting pressure readings to be compared to expected pressures downstream of the pump in order to perform the diagnosis of the fuel pump or valve.
Claims 21-28, 30-34 require the result of the analysis of the output pressure peak volumes that the high pressure fuel pump outputs is determining which part of the fuel pump is failing, i.e. the check valve, cam lobe or valve upstream of the fuel pump.  This analysis of the fuel pressure to determine the faulty part is not found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747